Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The coupling valve key is recited in lines 6-8 of claim 1 to secure and engage with the quick coupling valve “in any direction.” It is not known or understood from the specification how the coupling valve key is capable of being engaged with the quick coupling valve if the coupling valve key is moved in a vertical direction and the quick coupling valve is oriented in a horizontal direction.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-17 are rejected as being vague and indefinite for the reason discussed in the above paragraph. In addition, the following observations are noted:
a) The following recitations lack antecedent basis: “said valve stem lower portion” in claim 4; “said valve stem” in claim 5; “said a push pin shaft” in claim 11;  “said a key push pin shaft” in claim 13; “said coupling valve spring-loaded valve push pin shaft key push pin”  and “said key pin shaft” in claim 14;
              b) In the last line of claim 6, “spring 1” is vague and indefinite. The claim is also incomplete since there is no period at the end of the claim;
c) Claim 10 is awkwardly stated and is indefinite in reciting the coupling valve key “comprises a key locking member comprises a key to valve locking member”;
 d) Claims 16 and 17 are dependent upon an unknown “Claim X.” For purposes of examination, claim 16 is construed to depend upon claim 15 and claim 17 is construed to depend upon claim 16 and
e) Claim 17 is incomplete since it ends in a comma and not a period as required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marandi (US 5,575,308). The patent to Marandi discloses a fluid delivery system that utilizes a quick coupling valve and valve key comprising: a coupling valve (10) comprising a first end, a second, an opposing second end, and a main body therebetween defining a fluid passageway; and a coupling valve key (20) comprising a first end (at 18), a second end (25), and a main body therebetween defining a fluid passageway and configured to secure or engage with said quick coupling valve in any direction (in which the coupling valve and valve key are aligned) and to secure or engage with said quick coupling valve and activate fluid flow; see Figure 2 and col. 4, lines 10-17.
As to claim 2, wherein the coupling valve comprises a coupling valve key stop, readable as key receptacle (15), configured to prevent said coupling valve key from moving down said coupling valve main body when the two engage or interact; see Figure 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marandi in view of Carbenay (US 4,784,179). The coupling valve key of Marandi has an elbow fitting (24) including a fitting (23) which is rotatable in a plane represented by arrows (28), see Figure 2. The coupling valve key of Marandi lacks having a swivel coupling key and a swivel. The patent of Carbenay teaches the above exception in providing a swivel fitting and swivel (41) to allow the angular movement of an elbow fitting (40); see col. 3, lines 13-16. In view of the teaching of Carbenay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling valve key of Marandi to include a swivel fitting and swivel for the purpose of providing angular movement of the elbow fitting. As to claim 17, it would have been an obvious design choice to one of ordinary skill in the art to have the swivel provided with a port sized and shaped to hold a gauge.




Allowable Subject Matter
Claims 3-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN L LEE/Primary Examiner, Art Unit 3753